Name: Commission Regulation (EEC) No 2019/84 of 13 July 1984 amending Regulations (EEC) No 610/77 and (EEC) No 1557/82 as regards the determination of market prices in the beef and veal sector
 Type: Regulation
 Subject Matter: means of agricultural production;  prices;  Europe;  trade policy
 Date Published: nan

 No L 187/48 Official Journal of the European Communities 14. 7 . 84 COMMISSION REGULATION (EEC) No 2019/84 of 13 July 1984 amending Regulations (EEC) No 610/77 and (EEC) No 1557/82 as regards the determination of market prices in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, in view of the relatively high level of such premiums conditioned by the market situation, a correction of the prices recorded in the United Kingdom as provided for in Regulations (EEC) No 610/77 and (EEC) No 1557/82 is needed in order to take account of the effect of the payment of the premium ; whereas the aim of this correction is, on the one hand, to safe ­ guard the possibility of comparing the prices recorded on the United Kingdom market with those recorded in the other Member States and, on the other hand, to ensure the satisfactory operation throughout the entire Community market of the system for activating and suspending intervention buying ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the markets in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular, Article 1 2 (7) thereof, Having regard to Council Regulation (EEC) No 1202/82 of 18 May 1982 on the implementation of the Community scale for the classification of carcases of adult bovine animals for recording market prices in the beef and veal sector (2), as amended by Regulation (EEC) No 869/84 (3), and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 4 is hereby added to Article 2 of Regulation (EEC) No 610/77 : '4 . For the 1984/85 marketing year, the price of adult bovine animals recorded in accordance with paragraph 1 on the representative market or markets of the United Kingdom shall be corrected by the amount of the premium granted to produ ­ cers under Regulation (EEC) No 1063/84.' Whereas Commission Regulation (EEC) No 610/77 (4), as last amended by Regulation (EEC) No 1 777/84 (*), laid down detailed rules for determining the prices of adult bovine animals on representative Community markets on the basis of the prices for adult bovine animals recorded on the representative market or markets of each Member State ; whereas, moreover, Commission Regulation (EEC) No 1 557/82 (6) laid down detailed rules for the Community recording of market prices on the basis of the Community scale for the classification of carcases of adult bovine animals ; Whereas, under the terms of Council Regulation (EEC) No 1063/84 f), the United Kingdom is authorized to grant, for the 1984/85 marketing year, producer premiums for the slaughter of certain adult bovine animals ; whereas, in view of the fact that the actual payment of the premium may take place either at the slaughterhouse or when the animals in question are first placed on the market with a view to slaughter and Article 2 The following point (d) is hereby added to Article 1 (2) of Regulation (EEC) No 1 557/82 : '(d) The prices communicated in accordance with point (c) for the United Kingdom for the 1984/85 marketing year shall be corrected by the amount of the premium granted to produ ­ cers in the United Kingdom under Regulation (EEC) No 1063/84.' (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 140, 20 . 5 . 1982, p. 35 . 0 OJ No L 90, 1 . 4. 1984, p. 32. ( «) OJ No L 77, 25 . 3 . 1977, p. 1 . 0 OJ No L 167, 27 . 6 . 1984, p. 12 . (j OJ No L 172, 18 . 6 . 1982, p. 19 . 0 OJ No L 105, 18 . 4 . 1984, p. 1 . Article 3 This Regulation shall enter into force on 23 July 1984. 14. 7. 84 Official Journal of the European Communities No L 187/49 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1984. For the Commission Poul DALSAGER Member of the Commission